                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Peter Barnhart,                                                 Case No. 3:16-cv-2597

                         Plaintiff

        v.                                                      MEMORANDUM OPINION


Troy Dilinger, et al.,

                         Defendants

        Before me is a motion for default judgment or, alternatively, summary judgment filed by pro

se Plaintiff Peter Barnhart. (Doc. No. 11). Defendants filed a memorandum in opposition, (Doc.

No. 12), and Barnhart replied, (Doc. No. 13).

        An entry of default is warranted only when “a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). That is not the case here. After being served on October 26,

2016, Defendants Troy Dilinger and Edward Ohlemacher filed an answer within 21 days of service -

- November 14, 2016. Fed. R. Civ. P. 12 (a)(1)(A)(i); (Doc. Nos. 3 & 4). Though Barnhart contends

the answer was insufficient, Defendants properly admitted or denied the allegations of the complaint

and stated in “short and plain terms its defenses to each claim asserted against it.” Fed. R. Civ. P.

8(b)(1). Because Defendants timely filed a procedurally-compliant answer, the motion for default is

denied as meritless.

        Additionally, because no discovery has been completed, which would provide the evidence

or lack thereof necessary for me to provide evaluate the merits of summary judgment, Barnhart’s

motion for summary judgment is denied as premature.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge
